  Case 2:19-cv-03397-JMV-MF Document 1 Filed 01/31/19 Page 1 of 6 PageID: 1



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

Noam J. Kritzer (nkritzer@bakoskritzer.com)
Edward P. Bakos (ebakos@bakoskritzer.com)
Bakos & Kritzer
147 Columbia Turnpike
Florham Park, New Jersey 07932
Telephone: 212-724-0770
Facsimile: 973-520-8260

Counsel for Plaintiff:
Voice Control Vehicles, LLC



 VOICE CONTROL VEHICLES, LLC,
                                               Civil Action No.
                   Plaintiff,
        v.                                     PATENT CASE

 AWW INDUSTRIES LLC and                        JURY TRIAL DEMANDED
 DGL GROUP LTD.,


                   Defendants.


                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Voice Control Vehicles, LLC (“VCV” or “Plaintiff”) files this Complaint against

AWW Industries LLC (“AWW”) and DGL Group LTD. (“DGL”) (collectively “Defendants”) for

infringement of U.S. Patent No. 8,401,860 (“the ’860 patent”).

                                       THE PARTIES

       1.     VCV is a Texas limited liability company with its principal place of business at 836

Diamond Street, Laguna Beach, California 92651.

       2.     AWW is a New Jersey corporation with its principal place of business at 195

Raritan Center Parkway, Edison, New Jersey 08837. AWW does business in the State of New




                                               1
  Case 2:19-cv-03397-JMV-MF Document 1 Filed 01/31/19 Page 2 of 6 PageID: 2



Jersey and in the District of New Jersey. AWW can be served with process through its registered

agent Allstate Corporate Service Corporation, 208 West State Street, Trenton, New Jersey 08608.

        3.      DGL is a New York corporation with its principal place of business at 195 Raritan

Center Parkway, Edison, New Jersey 08837. DGL does business in the State of New Jersey and

in the District of New Jersey. DGL can be served with process through its registered agent Ezra

Zaafarani, 195 Raritan Center Parkway, Edison, New Jersey 08837.

                                  JURISDICTION AND VENUE

        4.      This action arises under the patent laws of the United States, namely 35 U.S.C.

§§ 271, 281, and 284, among others.

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) as it involves substantial claims arising under the Patent Laws of the Unites States together

with related claims for patent infringement.

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b). Defendants

have committed acts of infringement in this judicial district and have regular and established places

of business in this judicial district at 195 Raritan Center Parkway, Edison, New Jersey 08837.

        7.      Defendants are subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the New Jersey Long Arm Statute, due at least to their substantial

business in this State and judicial district, including: (a) at least part of their infringing activities

alleged herein; and (b) regularly doing or soliciting business, engaging in other persistent conduct,

and/or deriving substantial revenue from goods sold, and services provided, to New Jersey

residents.

                                           COUNT I
                           (Infringement of U.S. Patent No. 8,401,860)

        8.      VCV incorporates paragraphs 1 through 7 herein by reference.



                                                   2
  Case 2:19-cv-03397-JMV-MF Document 1 Filed 01/31/19 Page 3 of 6 PageID: 3



       9.       This cause of action arises under the patent laws of the United States and, in

particular, 35 U.S.C. §§ 271, et seq.

       10.      On March 19, 2013, the ’860 patent was issued by the United States Patent and

Trademark Office (“USPTO”) to Paul R. Evans for an invention entitled, “Voice-Activated

Command and Control for Remotely Controlled Model Vehicles.” A true and correct copy of the

’860 patent is attached hereto as Exhibit A.

       11.      VCV is the assignee of the ’860 patent, with ownership of all substantial rights,

including the right to exclude others and to enforce, sue, and recover damages for past, present,

and future infringements.

       12.      The ’860 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

                            Direct Infringement (35 U.S.C. § 271(a))

       13.      Defendants AWW and DGL have infringed, and continue to infringe, one or more

claims of the ’860 patent in this judicial district and elsewhere in New Jersey and the United States.

       14.      In particular, Defendants have, and continue to, infringe at least claims 1, 3, 4, 5,

and 9 of the ʼ860 patent by, among other things, making, using, offering for sale, selling and/or

importing infringing devices including, but not limited to, Defendants’ Quadrone Quadcopter (the

“Accused Product”).

       15.      Attached hereto as Exhibit B, and incorporated herein by reference, is a claim chart

detailing how the Accused Product infringes the ʼ860 patent.

       16.      Defendants are liable for these infringements of the ʼ860 patent pursuant to 35

U.S.C. § 271.




                                                  3
  Case 2:19-cv-03397-JMV-MF Document 1 Filed 01/31/19 Page 4 of 6 PageID: 4



       17.     VCV has been damaged as a result of Defendants’ infringing conduct described in

this Count. Defendants are, thus, liable to VCV in an amount that adequately compensates VCV

for Defendants’ infringements, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.


                                    PRAYER FOR RELIEF

       WHEREFORE, VCV requests that the Court find in its favor and against Defendants, and

that the Court grant VCV the following relief:

       a.      Judgment that one or more claims of the ’860 patent has been infringed, either
               literally and/or under the doctrine of equivalents, by Defendants;

       b.      Judgment that Defendants account for and pay to VCV all damages to, and costs
               incurred by, VCV because of Defendants’ infringing activities and other conduct
               complained of herein;

       c.      Judgment that Defendants account for and pay to VCV a reasonable, ongoing, post-
               judgment royalty because of Defendants’ infringing activities and other conduct
               complained of herein;

       d.      That VCV be granted pre-judgment and post-judgment interest on the damages
               caused by Defendants’ infringing activities and other conduct complained of
               herein; and

       e.      That VCV be granted such other and further relief as the Court may deem just and
               proper under the circumstances.




                                                 4
  Case 2:19-cv-03397-JMV-MF Document 1 Filed 01/31/19 Page 5 of 6 PageID: 5



                                 DEMAND FOR JURY TRIAL

       Plaintiff respectfully requests a jury trial on all issues so triable pursuant to FED. R. CIV.

P. 38(b) and L.R. 38-1.



Dated: January 31, 2019                        Respectfully submitted,

                                               s/ Noam J. Kritzer
                                               Noam J. Kritzer
                                               Edward P. Bakos
                                               Bakos & Kritzer
                                               147 Columbia Turnpike
                                               Florham Park, New Jersey 07932
                                               Telephone: (212) 724-0770
                                               Telefacsimile: (973) 520-8260
                                               nkritzer@bakoskritzer.com
                                               ebakos@bakoskritzer.com

                                               Counsel for Plaintiff:
                                               Voice Control Vehicles, LLC




                                                  5
  Case 2:19-cv-03397-JMV-MF Document 1 Filed 01/31/19 Page 6 of 6 PageID: 6



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       Plaintiff, by their undersigned counsel, hereby certify pursuant to Local Civil Rule 11.2

that the matters in controversy are not the subject of any other action pending in any other court

or of any other pending arbitration or administrative proceeding.



Dated: January 31, 2019                       Respectfully submitted,

                                              s/ Noam J. Kritzer
                                              Noam J. Kritzer
                                              Edward P. Bakos
                                              Bakos & Kritzer
                                              147 Columbia Turnpike
                                              Florham Park, New Jersey 07932
                                              Telephone: (212) 724-0770
                                              Telefacsimile: (973) 520-8260
                                              nkritzer@bakoskritzer.com
                                              ebakos@bakoskritzer.com

                                              Counsel for Plaintiff:
                                              Voice Control Vehicles, LLC




                                                 6
